Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 – 22 are allowable over prior art of record. 
Regarding claims 1 – 20, the prior art of record failed to teach, alone or in combination, a preamble symbol transmitting method comprising: generating time-domain symbols which have the following three-segment structures: a first three-segment structure comprising: a time-domain main body signal, a prefix generated according to a partial time-domain main body signal that is truncated from the time-domain main body signal, and a postfix being generated based on a portion, less than an entirety, of the partial time-domain main body signal, the length of the postfix being less than the length of the prefix; or a second three-segment structure comprising: the time-domain main body signal, a prefix generated according to the partial time-domain main body signal that is truncated from the time-domain main body signal, and a hyper prefix that is generated according to a portion, less than the entirety, of the partial time-domain main body signal, the length of the hyper prefix being less than the length of the prefix; generating a preamble symbol ,wherein the preamble symbol comprises: a first time-domain symbol having the first three-segment structure; and a second time-domain symbol, a third time-domain symbol, and a fourth time- domain symbol, each of which having the second three-segment structure, wherein the first time- domain symbol, the second time-domain symbol, the third time-domain symbol, and the fourth time-domain symbol are arranged sequentially; and transmitting a signal containing the preamble symbol as claimed in independent claim 1 and similarly claimed in independent claim 11. Therefore, claims 1 – 20 are novel and non-obvious over prior art of record.
 Regarding claim 21 and 22, the prior art of record failed to teach, alone or in combination a preamble symbol receiving method, characterized by comprising the following steps: processing a received signal; determining whether the processed signal contains the preamble symbol; and in response to determining that the processed signal contains the preamble symbol, determining the position of the preamble symbol and resolving signalling information carried by the preamble symbol, wherein the preamble symbol comprises: a first time-domain symbol having the first three-segment structure; and a second time-domain symbol, a third time-domain symbol, and a fourth time- domain symbol, each of which having the second three-segment structure; the first three-segment structure containing: a time-domain main body signal, a prefix generated based on the entirety or a portion of the time-domain main body signal, and a postfix generated based on a portion, less than an entirety, of a partial time-domain main body signal, the length of the postfix being less than the length of the prefix, and the second three-segment structure containing: the time-domain main body signal, a prefix generated based on the entirety or a portion of the time-domain main body signal, and a hyper prefix generated based on a portion, less than the entirety, of the partial time-domain main body signal, the length of the hyper prefix being less than the length of the prefix as claimed in independent claim 21 and similarly claimed in independent claim 22. Therefore, claims 21 and 22 are novel and non-obvious over prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633